      Case 2:18-cr-00534-ES Document 42 Filed 06/23/20 Page 1 of 2 PageID: 75
PROB 12A
(7/93)

                              United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Sharif Evans                                                      Cr.: 18-00534-001
                                                                                   PACTS #: 4845843

Name of Sentencing Judicial Officer:    THE HONORABLE WILLIAM H. WALLS
                                        SENIOR UNITED STATES DISTRICT JUDGE

Name of Reassigned Judicial Officer: THE HONORABLE ESTHER SALAS
                                     UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 12/18/2018

Original Offense:   21 USC 846; Conspiracy to distribute Heroin

Original Sentence: 5 months imprisonment, 36 months supervised release

Special Conditions: Special Assessment, Substance Abuse Testing, Drug Treatment, Location Monitoring
Program, Other Condition

Type of Supervision: Supervised Release                       Date Supervision Commenced: 04/04/2019

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   The offender has violated the mandatory supervision condition which states
                      'You must refrain from any unlawful use of a controlled substance. You
                      must submit to one drug test within 15 days of release from imprisonment
                      and at least two periodic drug tests thereafter, as determined by the Court.'
                      Mr. Evans tested positive for marijuana on November 19, 2019 and December
                      10, 2019.
  2                   The offender has violated the mandatory supervision condition which states
                      'You must not commit another federal, state, or local crime.'
                      On June 20, 2020, Mr. Evans was arrested by members of the Clifton Police
                      Department and charged with theft by unlawfully taking or exercising control
                      over certain movable property, to wit an Apple iPhone valued at $600.00 and
                      possession of less than 50g of marijuana. Mr. Evans was released on a summons
                      and is scheduled to appear in Passaic County Superior Court on July 7, 2020.
    Case 2:18-cr-00534-ES Document 42 Filed 06/23/20 Page 2 of 2 PageID: 76
                                                                                         Prob 12A – page 2
                                                                                              Sharif Evans

U.S. Probation Officer Action:
At this time, we request that the Court consider taking no action. This will enable the probation office to
receive the full police report and to monitor the status of the case to make an appropriate recommendation
to the Court upon disposition of the charges. The undersigned has provided Mr. Evans with a verbal
reprimand and reviewed cognitive behavioral skills. Lastly, the undersigned has confirmed that Evans
continues to participate in weekly telehealth substance abuse counseling sessions at the Cope Center.


                                                                 Respectfully submitted,
                                                                     Julie Chowdhury/nm
                                                                  By: Julie Chowdhury
                                                                       U.S. Probation Officer
                                                                  Date: 06/23/2020

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

x No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                 Hon. Esther Salas, U.S.D.J.
                                                                 Signature of Judicial Officer

                                                                           6/23/2020
                                                                             Date
